UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) March 13, 2007 NEW RIVER PHARMACEUTICALS INC. (Exact name of Registrant as specified in charter) Virginia 000-50851 54-1816479 (State or other jurisdiction of incorporation) (Commission filenumber) (IRS employer identification no.) 1881 Grove Avenue, Radford, Virginia 24141 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code (540) 633-7978 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 — Financial Information Item 2.02.Results of Operations and Financial Condition. This Current Report on Form 8-K and the earnings press release attached hereto are being furnished by New River Pharmaceuticals Inc. pursuant to Item 2.02 of Form 8-K, insofar as they disclose historical information regarding our results of operations and financial condition for the fiscal year ended December 31, 2006. On March 13, 2007, New River Pharmaceuticals Inc. announced its results of operations for the fiscal year ended December 31, 2006.Furnished as Exhibit 99.1 and incorporated herein by reference is the press release by New River Pharmaceuticals Inc. containing that announcement. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Item 9.01.Financial Statements and Exhibits. (c) Exhibits. 99.1 Press release issued on March 13, 2007 by the Company (furnished pursuant to Item 2.02). 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 13, 2007 NEW RIVER PHARMACEUTICALS INC. By: /s/ Randal J. Kirk Randal J. Kirk Chief Executive Officer and President 3 EXHIBIT INDEX Exhibit Number Exhibit 99.1 Press release issued on March 13, 2007 by the Company (furnished pursuant to Item 2.02). 4
